Citation Nr: 1448092	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder.  

3.  Entitlement to service connection for a leg disability.

4.  Entitlement to service connection for a knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran & his sister


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen a claim for service connection for an acquired psychiatric disorder, as well as denying service connection for arthritis of the knee and leg.  

In December 2010 the Veteran testified at a Decision Review officer hearing.  In July 2014 the Veteran also testified before the undersigned at central office hearing in Washington, D.C.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis, such as bipolar disorder that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran originally specifically sought service connection for bipolar disorder, and the record shows he has had a diagnosis of schizoaffective disorder during the pendency of this claim.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision.

In addition to the paper claims file, there is also an electronic claims file that has been reviewed in rendering this decision.  

The issues of service connection for an acquired psychiatric disorder, and disability  of the knee and leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran perfected an appeal but then withdrew the appeal by way of a November 1997 statement.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the November 1995 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The November 1995 decision that denied the Veteran's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to her.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim was denied by way of a rating decision dated in November 1995.  The Veteran perfected an appeal but then withdrew the appeal by way of a statement dated in November 1997.  The Veteran requested that the claim be reopened in April 1999 and it was thereafter denied in an August 1999 rating decision, however, additional evidence was submitted within one year.  In September 1999, the Veteran submitted a statement which chronicled an alleged encounter with a "palm reader," who he would go to visit during service, who would tell him about buried eggs.  No action was taken after that until the Veteran again requested to reopen his claim in September 2006.

Since the final rating decision evidence submitted includes the above statement, updated VAMC Baltimore treatment records; and a December 2010 Decision Review Officer (DRO) hearing during which the Veteran contended that his current acquired psychiatric condition could have had its onset during service due to the cold weather conditions in Alaska.  The Veteran also submitted Social Security Administration adjudication records from November 1993 granting him disability benefits for schizophrenia and substance addiction disorder based on notation that he was hospitalized from April to May 1991 at St. Agnes Hospital due to recurrent paranoid thinking. The Veteran also submitted treatment records from March 1988 from Johns Hopkins, which note that the Veteran stated that he first heard voices in 1975 when he was 17 years old.  He further stated that while in service he saw a fortune teller who gave him some "magical rocks" after which he began to argue more with people, and also contended that his friend pulled a gun on him.  

Assuming the credibility of the medical evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence from Johns Hopkins is new, as it came into existence after the issuance of the November 1995 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating the possibility that the Veteran first began to experience psychiatric disorder symptoms in service, which was an element of service connection that was previously unsubstantiated.  The statements made in the treatment records are consistent with the 1999 statement by the Veteran regarding a fortune teller or palm reader he believes he visited in service, possibly indicating a period when he began to experience hallucinations.  The theory that the Veteran's disability had its onset due to the cold conditions in Alaska is also new and material evidence.  

New and material evidence having been received, reopening of the previously denied claim of service connection for an acquired psychiatric disorder is warranted. 


ORDER

New and material evidence having been received, the claim for entitlement for an acquired psychiatric disorder is reopened.



REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder, the onset of which was triggered either by a car accident in service, or the cold weather conditions.  He also contends that he has a current knee and leg condition, which he described as "mostly my right leg" which he states is "gouty arthritis" that was caused by a zip line injury in service.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran submitted a November 1993 Social Security Adjudication, which showed the Veteran was in receipt of benefits for schizophrenia and a history of substance addiction disorder;  however, it is unclear whether all the medical documents considered in rendering the decision were submitted.  These should be obtained upon remand. 

Next, it appears that there may be outstanding private treatment records from various psychiatric facilities, as well as outstanding records from VA medical centers, a list of which was submitted at the DRO hearing, and which the Veteran also described in his July 2014 Board hearing.  These facilities include the Frederick Memorial Hospital from 1994 to 1996; the Graystone Park Psychiatric Hospital in November 2006; the Spring Grove State Hospital in March 2008; Prince Georges Hospital in 2006; Ann Kline Mental institution; and Springfield Hospital.  The Veteran also indicated that he received treatment through the Maryland Department of Health and Hygiene Medical Care program in March 1988, April 1988; February 1989, April 1990, June 1993, and April 1994.  Treatment records also indicate that the Veteran was treated a Clifton Perkins.  Regarding VA treatment, the Veteran asserts that he has received treatment at the VAMC in Perry Point, as well as the Glen Burnie outpatient clinic.  He also testified that he was diagnosed as having a psychiatric disorder by the Fort Dix VA outpatient treatment clinic in 1979 while he was AWOL.  Regarding his leg and knee conditions, the Veteran also indicated during his 2014 Board hearing that he was treated at St. Agnes Hospital for a right heel spur related to his knee and leg conditions.  These should be obtained upon remand if possible.

Finally, as the previous VA psychiatric opinion of record is from January 1996 and does not contain a nexus opinion, the Veteran should be afforded a new examination to determine the nature and etiology of any claimed acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any determination, including any re-ajudications, on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records from the VAMC in Perry Point and Glen Burnie outpatient clinic.

Also request records from the Fort Dix outpatient treatment clinic pertaining to psychiatric evaluation in 1979.
 
If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. With authorization from the Veteran, obtain any outstanding private treatment records, including those from Frederick Memorial Hospital from 1994 to 1996; the Graystone Park Psychiatric Hospital in November 2006; the Spring Grove State Hospital in March 2008; Prince Georges Hospital in 2006; Ann Kline Mental institution; and Springfield Hospital, as well as treatment records from the Maryland Department of Health and Hygiene Medical Care program in March 1988, April 1988; February 1989, April 1990, June 1993, and April 1994; and Clifton Perkins.  See December 2010 DRO hearing evidence submission.  Treatment records from St. Agnes Hospital regarding the Veteran's right heel spur should also be obtained.  See July 2014 Board Hearing.  
All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to:

a.  The Veteran's diagnosis of "mild depression" in service in February 1978;

b.  The Veteran's contentions in his December 2010 DRO hearing that his psychiatric disorder could have been triggered by cold weather in service or his car crash with resulting concussion in service; 

c.  The personnel records from January 1979 that note that the Veteran's "nerves were bothering him."

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


